MEMORANDUM OPINION

                                            No. 04-12-00166-CR

                            EX PARTE WAYNE CHARLES TRETTER

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 18, 2012

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On March 14, 2012, relator filed an original petition for writ of habeas corpus. However,

as an intermediate court of appeals this court is not authorized to grant the relief requested.

Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of appeals

“may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue of an

order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). However, in criminal matters, a court of

appeals has no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex.

App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San

1
  This proceeding arises out of Cause No. 2010-CR-9935, styled State of Texas v. Wayne Charles Tretter, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
                                                                                   04-12-00166-CR


Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus

are the Texas Court of Criminal Appeals, the district courts, and the county courts. See TEX.

CODE CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, we dismiss this petition for writ of

habeas corpus for lack of jurisdiction.


                                                        PER CURIAM

Do not publish




                                               -2-